DETAILED ACTION
Status of the Application
The amendment filed on 3/4/2022 has been entered. The following has occurred: Claims 1-4 have been amended; Claims 5-10 have been added. 
Claims 1-10 are pending. 
Effective Filling Date: 3/9/2015.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claim Interpretation and 35 U.S.C. 112 rejection have been withdrawn in light of amended claim limitations.
35 U.S.C. 101 rejection has been maintained in light of amended claim limitations.
35 U.S.C. 102 rejection has been withdrawn in light of amended claim limitations.
35 U.S.C. 103 rejection has been maintained in light of amended claim limitations.
Information Disclosure Statement
The Information Disclosure Statement filed 3/8/2021 has been considered. 
Priority
The present application claims priority for continuation of U.S. Application 15/049,054, filed on 2/20/2016 and foreign application, JP2015-046338, filed in Japan on 3/9/2015.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As discussed in MPEP 2106 as revised by the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”)1, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1). If the claim does fall within one of the statutory categories, it must then be determined whether the claim recites a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea)(i.e., Step 2A.1) and whether the exception is integrated into a practical application (i.e., Step 2A.2). With respect to Step 2A.1, the 2019 PEG extracts and synthesizes key concepts identified by the courts as abstract ideas to explain that the abstract idea exception includes the following groupings of subject matter, when recited as such in a claim limitation(s): mathematical concepts, certain methods of organizing human activity, and mental processes.2 With respect to Step 2A.2, elements that are indicative of integration into a practical application are discussed in MPEP 2106.05(a), (b), (c), and (e).3 Elements that are not indicative of integration into a practical application are discussed in MPEP 2106.05 (f), (g), and (h).4 If the exception is not integrated into a practical application, the claim is found to be directed to the exception. It must then be determined whether the claim otherwise contains any additional elements or combination of additional elements sufficient to ensure that the claim recites an inventive concept, i.e., amounts to significantly more than the exception itself (i.e., Step 2B). 
Step 1:
In the present application, claims 1-2 and 5-7 are directed to a system (i.e. a machine) and claims 3-4 and 8-10 are directed to a method (i.e. a process). Thus, the eligibility analysis proceeds to Step 2A.1. 
Step 2A. 1:
The limitations of independent claim 1, which is representative of independent claim 3, have been denoted with letters by the Examiner for easy reference. The bold language of claim 1 recites a judicial exception as explained further below:
A system, comprising:
a first electric reader that acquires first identification information, which is identification information of a user, from a first storage in which the first identification information is stored;
a second electric reader that acquires second identification information, which is identification information of a first battery pack, which is a battery pack for rent, from a second storage provided in the first battery pack;
a processor that associates the first identification information acquired by the first electric reader and the second identification information acquired by the second electric reader with each other when the first battery pack is rented to the user; and
a third storage in which the first identification information and the second identification information are stored in association with each other,
wherein the second electric reader further acquires a history of information indicative of a state of the first battery pack stored in the second storage provided in the first battery pack during the user’s rental when the first battery pack is returned from the user; 
the processor performs processing for determining whether or not the first battery pack has an abnormality in accordance with the history of information indicative of the state of the first battery pack stored in the second storage provided in the first battery pack during the user’s rental, and
imposing a penalty on the user in a case where it is determined that the first battery pack has the abnormality.
The highlighted portions of limitations [B]-[H] above recite commercial interaction of identifying information of rental battery to issue a penalty fee, that falls under “Certain Methods of Organizing Human Activity,” one of the abstract idea groupings articulated in the 2019 PEG. Also, the above-mentioned limitations recite concepts can be performed in the human mind, including an evaluation or judgement, which falls under “Mental Process,” another one of the abstract idea groupings articulated in the 2019 PEG. Under the broadest reasonable interpretation, other than the additional elements of “first electric reader,” “second electric reader,” “processor” and “storage,” the claims 1 and 3 recite a process in bolded portions of the above-mentioned limitations, that are all acts that could be performed by a human, e.g., mentally or manually, without the use of a computer or any other machine. For example, a person, using pen and paper or via oral communication, could acquire first identification information such as identification information of a user such as driver’s license or credit card information; acquire second identification of a first battery pack such as identification tag or identification label, which are example of storage containing the identification information of the first battery pack, stored on the first battery pack; a person can associate or match the first identification information of the user with the second identification information of the first battery pack, then store the associated information in a paper record storage; a person can also acquire information of a state of the first battery pack when it is returned to identify if there is abnormality such as damage, then imposing a penalty fee to the user/renter for the abnormality/damage condition of the battery pack. 
Therefore, these steps are an abstract idea that are mental process and a certain method of organizing human activity. The analysis proceeds to Step 2A.2
Step 2A. 2:
This judicial exception is not integrated into a practical application because the additional elements merely adds instructions to apply the abstract idea to a computer and insignificant extra-solution activity. In particular, the claim only recites the additional elements - the use of “first electric reader,” “second electric reader,” “processor” and “storage,” to receive/acquire and process information. The computer in the steps is recited at a high-level of generality (i.e., as a generic computer components performing a generic computer function; See Applicant’s Specification at least at paragraphs [0007], [0042], and [0091]-[0095] of the Specification disclose the system can be a general purpose computer system with computer program and storage medium using generic function computing components. Specifically, in paragraph [0184] stating the rental system may be general-purpose circuits. See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014) (“[A]fter Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.”).
That is, the limitations in [B], [C] and [F] are merely steps of transmitting, receiving, and presenting data which are insignificant extra-solution activity to the judicial exception as discussed in MPEP 2106.05(g). Additionally, the function of limitations [B]-[H] are steps of adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea as discussed in MPEP 2106.05(f). Accordingly, this additional element(s) does not integrate the abstract idea into a practical application because they do not improve a computer or other technology, do not transform a particular article, do not recite more than a general link to a computer, and do not invoke the computer in any meaningful way; the general computer is effectively part of the preamble instruction to “apply” the exception by the computer. Other additional elements amount to routine data gathering or output steps by displaying the result. Therefore, the claim is directed to an abstract idea and the analysis proceeds to Step 2B. 
Step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the bold portions of the limitations recited above, were all considered to be an abstract idea in Step2A-Prong Two. The additional elements and analysis of Step2A-Prong two is carried over. Applicant has merely recited elements that instruct the user to apply the abstract idea to a computer or other machinery. When considered individually and in combination the conclusion, as discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the above-mentioned limitations amount to no more than mere instructions to apply the function of the limitations to the exception using generic computer component, as discussed in MPEP 2106(f). The claim as a whole merely describes how to generally “apply” the concept for renting battery for a fee. Further, the claims simply append well-understood, routine, and conventional (WURC) activities previously known to the industry, specified at a high level of generality, to the judicial exception, in the form of the extra-solution activity. The courts have recognized that the computer functions claimed (the "acquiring" limitation) as WURC (see 2106.05(d), identifying, receiving or transmitting data over a network as WURC, as recognized by Symantec). Further evidence in Cassidy (US 9059590 B2) and Bertness (US 8436619 B2) teaching the tag reader and sensor identifying information from battery; Further, it is old and well-known in the art to use sensors, camera, and/or (tag) readers as part of generic computing device for the purpose of receiving data, as supported in Janda, US 2004/0122688 A1) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Thus, viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea. For these reasons there is no inventive concept in the claim and thus it is ineligible. 
Dependent claims 2 and 4-10 merely add further details of the abstract steps/elements recited in the independent claims without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technology environment. All of the steps of the dependent claims can still be performed mentally and are done, in the claims, by a generic computer. 
Dependent claims 2 and 4 provide additional information describing wherein the abnormality can be any one of temperature abnormality, electric current abnormality, voltage abnormality, and impact abnormality, which the additional descriptive information does not change abstract idea of the independent claims because they do not improve a computer or other technology, do not transform a particular article, do not recite more than a general link to a computer, and do not invoke the computer in any meaningful way; the general computer is effectively part of the preamble instruction to “apply” the exception by the computer. No additional element is added to integrate the judicial exception into a practical application. Accordingly, the dependent claims are ineligible.
Dependent claims 5 and 8 further provide additional information describing the state of the first battery pack, which the description information does not change abstract idea of the independent claims because they do not improve a computer or other technology, do not transform a particular article, do not recite more than a general link to a computer, and do not invoke the computer in any meaningful way; the general computer is effectively part of the preamble instruction to “apply” the exception by the computer. No additional element is added to integrate the judicial exception into a practical application. Accordingly, the dependent claims are ineligible.
Dependent claims 6 and 9 further recite a step of notification, which is another step of transmitting and presenting information using computer system, that is considered insignificant extra-solution activity by the court as addressed above. Accordingly, the dependent claims are ineligible.
Dependent claims 7 and 10 further provide additional information describing the imposing of the penalty, which the description information does not change abstract idea of the independent claims because they do not improve a computer or other technology, do not transform a particular article, do not recite more than a general link to a computer, and do not invoke the computer in any meaningful way; the general computer is effectively part of the preamble instruction to “apply” the exception by the computer. No additional element is added to integrate the judicial exception into a practical application. Accordingly, the dependent claims are ineligible.
In summary, the dependent claims considered both individually and as ordered combination do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 rejected under 35 U.S.C. 103 as being unpatentable over Velderman et al. (US 2016/0099590 A1), hereinafter “Velderman” in view of de Prins (US Patent 4,866,661).
Regarding Claim 1, Velderman discloses a system (Para. [0002], “This application relates to a system and method for renting, transporting, charging, and discharging battery packs, e.g., for power tools or other electrical devices”), comprising:
a first electric reader that acquires first identification information, which is identification information of a user, from a first storage in which the first identification information is stored (Para. [0109], “FIGS. 8 and 14A-14D, in the Pick-Up subroutine, at step 472, the user arrives at the kiosk 100. At step 474 and FIG. 14A, the user interface 110 prompts the user to provide the payment method used for the previous transaction (e.g., by swiping the credit card used in the payment processing area 112) or to input an account login ID and password. At step 476, the user interface 110 communicates the previous payment information or account ID and password to the central processing unit 140, which retrieves from the memory/database module 138 or a central server 160 a record containing identification information and quantity of the carriers 200 and battery packs 300 that have been reserved” disclosing swiping credit card of the user or input account login id and password to identify the identification information of a user. The account login and/or credit card payment processing area at the kiosk interface is representation of a first electrical reader. Account ID and/or credit card account is representation of the first identification information which is identification information of user. Account ID and/or credit card is representation of a first storage in which the first identification information is stored);
a second electric reader that acquires second identification information, which is identification information of a first battery pack, which is a battery pack for rent, from a second storage provided in the first battery pack (Para. [0104], “step 440, the bin dispensing module 152 unlocks and/or opens one or more bin doors 116 to enable the user to return the carriers and battery packs. As shown in FIG. 12D, the user interface 110 identifies which bins 114 have been unlocked for return of the carriers 200 and battery packs 300. At step 442, the user returns the carriers 200 and battery packs 300 to the open bins 114. At step 444, the kiosk 100 verifies that the carriers 200 and battery packs 300 are the ones that should be returned. This can be performed, for example, by scanning a bar code or QR code on the carrier and/or battery packs, by sensing an RFID tag on the carrier and/or battery packs, or by identification of an electronic signal generated by the carriers and/or battery packs” disclosing kiosk scanner (representative of a second electric reader) scanning of a bar code, QR code or RFID tag on the carrier and/or battery packs for acquiring the second identification information, which is identification information of the first battery pack, which is a battery pack for rent, from a first battery pack storage (i.e. bar code, QR code, or RFID tag, consistent to the Applicant’s Specification paragraphs [0064] and [0138] disclosing IC tag or NFC tag is the storage unit which the identification information of the battery pack is stored));
a processor that associates the first identification information acquired by the first electric reader and the second identification information acquired by the second electric reader with each other when the first battery pack is rented to the user (Para. [0100]-[0101] disclosing the rental process of user selecting rentals, identifying user's account and/or credit card, retrieving the rented carrier(s) and associated battery pack(s)); and
a third storage in which the first identification information and the second identification information are stored in association with each other (Para. [0101], “A record of the rental transaction (including, e.g., an identifier of carrier and battery packs rented, payment information, credit card hold information, and user ID) is stored in the memory/database module 138, and may also be communicated by the external communications module 146 to a central server and/or to the user's computing device or mobile phone.”)
wherein the second electric reader further acquires a history of information indicative of a state of the first battery pack stored in the second storage provided in the first battery pack during the user’s rental when the first battery pack is returned from the user (Velderman, Para. [0151], “the kiosk 100 may include software and/or hardware programmed to implement a process 700 to actively manage the charging of multiple carriers 200 and battery packs 300 received in the bins 114. At step 702, each time a carrier 200 is returned to the kiosk 100, the kiosk CPU 140 queries returned carrier 200 for information about the authentication ID (step 704), the state of charge (step 706), the DC impedance (step 708), data-logging information (e.g., time uses, charge cycles, shutdowns, etc.) (step 710), faults (step 712), and charge readiness state (step 714) for each pack in each carrier. At step 716, this information is stored in the kiosk memory/database module 138, transmitted to the central server 160, and/or associated with one or more user accounts.” The retrieved information regarding the state of charge (step 706), the DC impedance (step 708), data-logging information (e.g., time uses, charge cycles, shutdowns, etc.) (step 710), faults (step 712), and charge readiness state (step 714) from the carrier, is representative of the acquired history of information indicative of a state of the battery pack when returned to the kiosk); 
the processor performs processing for determining whether or not the first battery pack has an abnormality in accordance with the history of information indicative of the state of the first battery pack stored in the second storage provided in the first battery pack during the user’s rental (Velderman, Para. [0151] disclosing when the carriers and battery packs are returned to the kiosk, the kiosk CPU [i.e. processor] performs a query for state of charge (step 706), the DC impedance (step 708), data-logging information (e.g., time uses, charge cycles, shutdowns, etc.)[i.e. history of information indicative of the state of the first battery pack stored in the second storage provided in the first battery pack](step 710), faults [i.e. abnormality] (step 712), and charge readiness state (step 714) for each pack in each carrier. In para. [0153], “step 742, each carrier 200 sends a disable signal to the kiosk CPU 140 when the charging is complete, when the battery packs 300 or carriers 200 exceed a temperature threshold, or when there is a fault in the charging.” Velderman discloses the kiosk determines from the received data of the battery pack or carriers exceeds a temperature threshold or fault in charging, which are examples of abnormality determined for the battery carrier to be disable. Also, in para. [0103]-[0104] disclosing the identifying of user, identifying the return battery, and identifying the condition of the battery packs including damage or underperforming from the user’s rental, which is another example of abnormality). 
While Velderman teaches identifying abnormality of the first battery pack, associating the return battery with a user account and prompting for action, Velderman does not explicitly teach imposing for a penalty on rental equipment has result of abnormality. 
However, de Prins does teach (italic emphasis included):
imposing a penalty on the user in a case where it is determined that the first battery pack has the abnormality (de Prins, Col. 40 Lns 29-43, “Referring again to decision block 2310, the computer also can check to determine if the customer had caused excessive damage to the cassettes or cassette players during his or her previous rental transaction. Since the system knows of all of the previous transactions, it can determine whether a particular customer has caused excessive damage to a particular cassette or cassette player. If such damage has occurred, this can be stored in the member file so that the program can require the customer to pay these costs before being allowed to use the system for future rental transactions (not shown). In this way, the present invention can prevent an undesirable customer from being able to take repeated advantage of the system before being required to pay for such damage” disclosing the system impose a penalty fee for return rental item (e.g., cassette, cassette player, or battery) that are damaged (i.e. abnormality)).
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to modify the battery rental system and method of Velderman for to include the teaching of accounting for damages and abnormality for the returned rental items with penalty fee as taught by de Prins for the motivation and incentive of preventing undesirable customer from being able to take repeated advantage of the system before required to pay for such damage (de Prins, Col. 40 Lns 29-43). 
Further, since the claimed invention is merely a combination of old elements in a similar electronic rental vending system field of endeavor. In such combination each element merely would have performed the same electronic rental vending system related function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by de Prins, the results of the combination were predictable (See MPEP 2143 A).
Claim 2, the combination of Velderman and de Prins makes obvious of the rental system of claim 1. Velderman further discloses wherein the abnormality is any one of temperature abnormality, electric current abnormality, voltage abnormality, and impact abnormality (Para. [0153] disclosing the carrier sends a disable single to the kiosk CPU detecting carriers exceeds a temperature threshold or when there is a fault in the charging, which is representation for temperature abnormality). 
Claim 3 recites essentially the same steps as claim 1, therefore, claim 3 is rejected under the same analysis and rationale as claim 1. 
Claim 4 is dependent of claim 3, recites essentially the same step as claim 2, therefore, claim 4 is rejected under the same analysis and rationale as claim 2. 
Claim 5, the combination of Velderman and de Prins makes obvious of the rental system of claim 1. Velderman further discloses wherein the information indicative of a state of the first battery pack is information related to a quality of the first battery pack (Para. [0152] disclosing the kiosk CPU can identify which battery packs have better performance (e.g., capacity, impedance) which is state of battery pack information related to the quality of the first battery pack). 
Claim 6, the combination of Velderman and de Prins makes obvious of the rental system of claim 1. Velderman further discloses wherein the processor performs processing for notifying the user of information indicative of the abnormality in a case where it is determined that the first battery pack has the abnormality (Para. [0151] disclosing the kiosk informs/notifies the user of the fault (i.e. abnormality of first battery pack) and prompted (i.e. notification) for an action). 
Claim 7, the combination of Velderman and de Prins makes obvious of the rental system of claim 1. Velderman further discloses wherein the processor performs processing for imposing the penalty on the user in accordance with a degree of the abnormality in a case where it is determined that the first battery pack has the abnormality (Para. [0021] disclosing “wherein prices for the battery packs are set based upon the battery pack parameter.” Para. [0022], disclosing “the battery pack parameter may comprise at least one of a state of charge of the battery pack, a condition of the battery pack, and a rated voltage of the battery pack. The battery pack parameter may comprise a state of charge of the battery pack, wherein the prices are set higher for battery packs having a higher state of charge. The battery pack parameter may comprise a condition of the battery pack, wherein the prices are set higher for battery packs having a better condition.” In para. [0121] “The price may be based on the number of packs rented and their state of charge. In other implementations, the user may select the type of battery packs (e.g., voltage, wattage, capacity, etc.) and/or the rental duration (e.g., number of hours or days).” which disclosing the price of the first battery pack is based on the condition of the battery pack. Specifically, in para. [0094] disclosing the battery communication module that identifying the state of charge and sense the condition of the batteries in the bin if the batteries have reached or exceeded their useful life, which is determining a degree of abnormality of the battery based on the condition and state of the battery pack. Similar to the independent claim 1, Velderman teaches the price of the battery pack is based on the condition and state of the battery pack, de Prins teaches the imposing of penalty to the user based on the condition of the returned item). 
Claim 8 is dependent of claim 3, recites essentially the same step as claim 5, therefore, claim 8 is rejected under the same analysis and rationale as claim 5. 
Claim 9 is dependent of claim 3, recites essentially the same step as claim 6, therefore, claim 9 is rejected under the same analysis and rationale as claim 6. 
Claim 10 is dependent of claim 3, recites essentially the same step as claim 7, therefore, claim 10 is rejected under the same analysis and rationale as claim 7. 
Response to Remarks
The Information Disclosure Statement:
	The Applicant’s remarks have been considered. The crossed out foreign and missing documents have been considered in the parent application 15/049,054, therefore, the IDS filed on 3/8/2021 has been considered. 

35 U.S.C. 101 Rejection:
	The Applicant’s remarks are fully considered, however are found to be unpersuasive. 
	The Applicant asserts on pages 11-12: “Thus, Applicant respectfully submits that amended claims 1-4 are neither directed to a method of organizing human activity, nor to a mental process. Instead amended independent claims 1 and 3 are directed to system and process that recite a first electric reader, a second electric reader, a processor, and three separate storages that perform novel operations. The novel operations include performing specialized operations, including acquiring user identification information in a first storage, acquiring battery pack identification information in a second storage, and associating the acquired user identification information in the first storage and the acquired battery pack identification information in a third storage to determine whether battery packs have an abnormality. The specialized operations further include determining whether battery packs have an abnormality, and imposing a penalty on a user based on the determined abnormality.
	Thus, Applicant respectfully submits that amended claims 1-4 are not directed to the "abstract idea" judicial exception to 35 U.S.C. §101. Applicant also submits that each of independent claims 1 and 3 has been amended to integrate any asserted "abstract idea" into "the practical application" of improving the operation and configuration of the computerized system and method for the dynamic control and management of battery packs that may have abnormalities, thus improving the efficiency and effectiveness of the computer-based system and method. See also Enfish, 882 F.3d 1327 (Fed. Cir. 2016).”
	The Examiner respectfully disagrees. the system provided additional elements of a first electric reader, a second electric reader, a processor, and three separate storages are used to perform the generic computer function of retrieving, acquiring, and analyzing, which the court have previously deemed abstract. The claims do not recite any specialized operation steps other than what is performable by a person such as determining an abnormality of a battery pack to impose a penalty based on the condition/abnormality of the battery pack. In this instant, the applicant specifically recites a business idea of collecting payment/fee/penalty based on the condition/abnormality of the battery pack. Nothing in the claims nor the specification provide evidence of improving the efficiency and effectiveness of the computer-based system and method, other than it is implemented by a computer system. To further clarify, the Applicant reflected a business need of the abstract idea for the collecting and transmitting of information and use the collected information to determine a penalty fee to be collected. The computer system itself or specific technology is not improved in anyway other than being applied as a tool/instrument for the judicial exception. The claimed invention and claims do not provide “improvement to other technology or technical field.” That is, as reflected in Enfish, there is a fundamental difference between computer functionality improvements (improvement of the technology or technical field), on the one hand, and uses of existing computers as tools to perform a particular task (collecting, analyzing, and displaying information), on the other. Therefore, the arguments are found to be unpersuasive and 101 has been maintained.
35 U.S.C. 102 and 103 Rejections:
	The Applicant’s remarks are fully considered, however are found to be unpersuasive. 
	Regarding to 35 U.S.C. 102 rejection per claims 3-4 are directed to amended and new limitations, therefore, the arguments are deemed moot. 
	Regarding to 35 U.S.C. 103 rejection, the applicant asserts on pages 15-16 that Velderman fails to disclose the amended limitations the processor performs processing for determining whether or not the first battery pack has an abnormality in accordance with the history of information indicative of the state of the first battery pack stored in the second storage provided in the first battery pack during the user’s rental. 
	The Examiner respectfully disagrees. Velderman in at least paragraphs [0151] disclosing the retrieving of data-logging information (e.g., time uses, charge cycles, shutdowns, etc.), fault information, and charge information from the battery pack storage from the return of the rental battery pack, which corresponds to the amended claim limitations of the processor performs processing for determining whether or not the first battery pack has an abnormality in accordance with the history of information indicative of the state of the first battery pack stored in the second storage provided in the first battery pack during the user’s rental. Additionally, in paragraph [0153] disclosing the kiosk is able to detect temperature abnormal exceeding the temperature threshold, as “fault” condition.  Furthermore, in paragraph [0103] of Velderman, disclosing the identifying if the rented battery pack is damaged or underperforming at the return of the battery pack. Therefore, Velderman is able to use the kiosk processor to process the identifying/determining of whether or not the battery pack is abnormal/fault from the history information of the state of the battery from the stored information stored and provided in the battery pack during the user’s rental.  On the bottom of page 15 to 16, the applicant merely asserts the “fault” and “damaged” of the battery pack in Velderman is unrelated to the claimed invention limitation, however, the applicant does not provide any evidence how the “fault” or “abnormality” should be interpreted in light of the applicant’s specification. The examiner interprets the amended claim limitation in accordance to app. specification in paragraphs [0110]-[0111], “abnormality of the battery pack 230 may be inspected when the battery pack 230 is returned. For example, the use history information stored in the storage unit of the battery pack 230 sometimes indicates abnormality such as a rise in temperature in the battery pack 230 or shake caused by drop.” Which is consistent with Velderman’s disclosure in para. [0103], [0151], and [0153].
	Velderman describes the same system and method of using a kiosk to detect battery condition from the battery rental process with a user. However, Velderman does not expressly teach an impose of penalty fee from abnormality such as damaged item from the rental process. We ask, if it is well-known and obvious in the field of rental system and methods to impose a penalty or fine from the return of rented item. De Prins, answers that question affirmatively, in Col. 40 Lns 29-43 with motivation. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENREN CHEN whose telephone number is (571)272-5208. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M. Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.C./Examiner, Art Unit 3689                                                                                                                                                                                                        

/RICHARD W. CRANDALL/Examiner, Art Unit 3689                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 84 Fed. Reg. 50, 51 (Jan 7, 2019).
        2 Id. at 52. 
        3 Id. at 55. 
        4 Id. at 55.